Citation Nr: 1024367	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition of the 
Veteran's daughter, "B.S.," as a "child" based on permanent 
incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2003 rating decision, the RO denied permanent 
incapacity for self-support for B.S.  The Veteran did not 
file a Notice of Disagreement (NOD).  In June 2005, the 
Veteran filed a claim for permanent incapacity for self-
support for B.S.  The RO did not address the claim as new and 
material evidence, but instead denied helpless child benefits 
in a September 2005 rating decision.  

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder. 


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the claim 
for entitlement to permanent incapacity for B.S.; the Veteran 
did not appeal the decision and it is now final.

2.  Much of the additional evidence received since the May 
2003 rating decision is new but does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

Evidence received since the May 2003 rating decision is not 
material, and the claim for entitlement to recognition of the 
Veteran's daughter, "B.S.," as a "child" based on permanent 
incapacity for self-support prior to attaining the age of 18 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in July 2005.

The notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of permanent incapacity for self-support 
for B.S., and for the claim to reopen based on the submission 
of new and material evidence.  The notification also 
identified the relative duties of VA and the claimant to 
obtain evidence.

In addition, the Veteran was provided notification of why the 
underlying claim was denied, as well as what type of evidence 
constituted new and material evidence in this case.  Thus, 
the Veteran was aware of the basis for the denial of the 
underlying permanent incapacity claim and was also aware that 
she needed to provide new and material evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, these criteria are irrelevant to 
the Veteran's claim.  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has assisted the Veteran in obtaining evidence and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claim file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

II. New and Material Evidence

In May 2003, the RO denied the claim for permanent incapacity 
for B.S.  The Veteran did not file a notice of disagreement 
and the May 2003 rating decision became final.

In September 2005, the RO again denied helpless child 
benefits for B.S.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 2003 rating decision 
consists of the Veteran's statements; treatment records from 
Storm Eye Institute, Knoxville Neurology Clinic, St. Mary's 
Medical Center, Teen and Young Adult Medicine, and Dr. L.P., 
B.S.'s private physician; an Individual Educational Plan and 
Psychological Evaluation Report dated August 1990; a 
Psychological Re-evaluation Report dated July 1993; an 
academic assessment dated October 1995; Individual 
Educational Plans and academic assessments dated February and 
March 1996; a Psychoeducational Report dated May 1998; school 
counseling records from January 1998 to December 1998; and 
Social Security Administration (SSA) documents.  

The Veteran's statements are duplicative of her previous 
statements, and are not new.  The private treatment records 
from St. Mary's have already been considered by the RO.  The 
other evidence is new, in that it has not been considered by 
agency decision makers.  However, this new evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  That is, the documents 
do not show that B.S. was permanently incapable of self 
support prior to the age of 18.  

B.S. was born on March [redacted], 1983.  She was diagnosed with 
attention deficit disorder, obsessive-compulsive disorder, 
and explosive behaviors as a child.  She was eventually 
diagnosed with a learning disability.  Testing revealed that 
she was a student of average mental abilities.  On May 11, 
2001 - shortly after her eighteenth birthday - B.S. was 
involved in a car accident that caused a traumatic brain 
injury.  Although she dropped out of school in the ninth 
grade, it appears that she was in the process of obtaining 
her GED at the time of the accident.  Prior to the accident, 
she worked at Taco Bell.  She was able to shop, cook, sail, 
run, walk, swim, and dance.  She dated and got along well 
with her peers.  As a result of injuries suffered in the 
accident, she now has the mental capacity of a child.  She 
cannot take care of herself and lives with the Veteran.  Her 
private physician has indicated that B.S. is not capable of 
becoming gainfully employed.  While the Board sympathizes 
with B.S.'s current condition, the evidence does not 
establish that she was incapable of self-support prior to age 
18. 

The Veteran contends that B.S. was permanently incapacitated 
prior to the age of 18 as a result of her learning disability 
and ADD.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter such as whether her daughter 
was permanently incapacitated.  And, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the evidence showing that B.S. was self-
sufficient at age 18 and up until the time of the accident.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

New and material evidence has not been received to reopen the 
previously denied claim for helpless child benefits; the 
benefit of the doubt doctrine does not apply; and reopening 
the claim is not warranted.


ORDER

The application to reopen the claim for entitlement to 
recognition of the Veteran's daughter, "B.S.," as a "child" 
based on permanent incapacity for self-support prior to 
attaining the age of 18 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


